 

Exhibit 10.32

NOVELLUS SYSTEMS, INC.

2001 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION AWARD

FOR GRANTEES OUTSIDE THE EUROPEAN UNION

Grantee’s Name

You (the “Grantee”) have been granted an option (the “Option”) to purchase
shares of Common Stock, subject to the terms and conditions of this Notice of
Stock Option Award (the “Notice”), the Novellus Systems, Inc. 2001 Stock
Incentive Plan, as amended from time to time (the “Plan”) and the Stock Option
Award Agreement (the “Option Agreement”) attached hereto, as follows. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Notice.

 

Date of Grant

      Exercise Price per Share      

Total Number of Shares

Subject to the Option

(the “Shares”)

      Type of Option:       Expiration Date:      

Vesting Schedule:

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan and the Option Agreement, the Option may be exercised, in
whole or in part, in accordance with the following schedule:

Insert Vesting Schedule

Notwithstanding the foregoing, in the event of the Grantee’s Retirement (as
defined in this Notice), an additional portion of the Shares subject to the
Option equal to the number of Shares that would have vested in each twelve-month
period following such Retirement had the Grantee’s Continuous Service continued
throughout such period(s) (such number to be determined in accordance with the
vesting schedule set forth above and without taking into account any
acceleration of vesting set forth herein) shall vest for every five (5) full
years of the Grantee’s Eligible Service (also as defined herein) immediately
prior to the effective date of such Retirement; provided, however, that in no
event shall more than 100% of the Shares subject to the Option become vested.
For example, if the Grantee’s period of Eligible Service immediately prior to
such Retirement were twelve (12) years, then the number of Shares subject to the
Option that otherwise would have vested in the twenty-four (24) months following
such Retirement (without taking into account any acceleration of vesting) would
vest immediately prior to the effective date of such Retirement, provided that
no more than 100% of the Shares subject to the



--------------------------------------------------------------------------------

Option could become vested. For purposes of this Notice, “Eligible Service”
means the aggregate period of the Grantee’s provision of services (i) to the
Company or a Related Entity as an Employee providing Continuous Service and
(ii) to any entity acquired by the Company or a Related Entity as an employee,
calculated from the “seniority date” recognized by the Company. For purposes of
this Notice, “Retirement” means the Grantee’s termination of Continuous Service
if, as of the effective date of such termination, the sum of the Grantee’s
(i) age in years and (ii) years of Eligible Service is equal to or greater than
seventy (70).

In the event the Grantee’s Continuous Service terminates due to death or
Disability, a portion of the Option equal to fifty percent (50%) of the total
number of Shares subject to the Options will accelerate and vest immediately
prior to such termination of Continuous Service.

Notwithstanding any other provision of this Notice or the Option Agreement, if a
termination of the Grantee’s Continuous Service would constitute both a
termination due to Retirement and a termination due to death or Disability, then
for purposes of accelerated vesting of the Option, the Grantee’s service shall
be deemed to have terminated for the reason that provides the greatest
acceleration of vesting.

By the Grantee’s electronic acceptance of this Option and by the acceptance of
the Company’s representative below, the Company and the Grantee have executed
this Notice and agree that the Option is to be governed by the terms and
conditions of this Notice, the Plan, and the Option Agreement.

Novellus Systems, Inc.,

a California corporation

By:

Title:

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, IN THE OPTION AGREEMENT OR IN THE PLAN SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE, NOR
SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT OF THE
COMPANY OR ANY RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES TO
TERMINATE THE GRANTEE’S CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE,
AND WITH OR WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS
A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY OR A RELATED ENTITY TO THE
CONTRARY, THE GRANTEE’S EMPLOYMENT STATUS IS AT WILL. IN THE EVENT OF THE
TERMINATION OF THE GRANTEE’S CONTINUOUS SERVICE FOR ANY REASON, THE COMPANY AND
THE RELATED ENTITIES SHALL NOT BE LIABLE FOR THE LOSS OF EXISTING OR POTENTIAL
PROFIT FROM THE OPTION OR ANY OTHER AWARD GRANTED UNDER THE PLAN OR OTHERWISE.

 

2



--------------------------------------------------------------------------------

THE GRANTEE SHALL HAVE NO CLAIM TO BE GRANTED ANY AWARD UNDER THE PLAN EXCEPT AS
EXPRESSLY SET FORTH IN THIS NOTICE AND THE OPTION AGREEMENT, AND THERE IS NO
OBLIGATION ON THE PART OF THE COMPANY OR ANY RELATED ENTITY FOR UNIFORMITY OF
TREATMENT OF THE GRANTEE WITH OTHER EMPLOYEES OF THE COMPANY AND ANY RELATED
ENTITY OR OTHER GRANTEES UNDER THE PLAN.

The Grantee further acknowledges that, from time to time, the Company may be in
a “blackout period” and/or subject to applicable U.S. federal securities laws or
other Applicable Laws that could subject the Grantee to liability for engaging
in any transaction involving the sale of the Company’s Common Stock. The Grantee
further acknowledges and agrees that, prior to the sale of any Shares acquired
under this Award, it is the Grantee’s responsibility to determine whether or not
such sale of Shares will subject the Grantee to liability under insider trading
rules or other applicable U.S. federal securities laws or other Applicable Laws.

The Grantee understands that the Option is subject to the Grantee’s consent to
access, and acknowledgement of having accessed, the Plan prospectus in
connection with the Form S-8 registration statement for the Plan, any updates
thereto, the Plan, the Option Agreement and this Notice (collectively, the “Plan
Documents”) in electronic form through the Fidelity web page at the following
address: netbenefits.fidelity.com or such other address as is provided by
notification from time to time. By accepting the grant of the Option, the
Grantee hereby: (i) consents to access electronic copies (instead of receiving
paper copies) of the Plan Documents via the Fidelity web page or such other web
page as is provided by notification from time to time, (ii) represents that the
Grantee has access to the internet generally; (iii) acknowledges receipt of
electronic copies, or that the Grantee is already in possession of paper copies,
of the Plan Documents and the Company’s most recent annual report to
shareholders; and (iv) represents that the Grantee is familiar with the terms
and provisions of the Plan Documents and accepts the Option subject to all of
the terms and provisions of the Plan Documents.

The Grantee may receive, without charge, upon written or oral request, paper
copies of any or all of the Plan Documents, documents incorporated by reference
in the Form S-8 registration statement for the Plan, and the Company’s most
recent annual report to shareholders by requesting them from Stock
Administration at Novellus Systems, Incorporated, 4000 North First Street, San
Jose, CA 95134, Attn. Stock Administration M/S HQ-2B. Telephone (408) 943-9700,
email: stock.administration@novellus.com.

The Grantee has reviewed this Notice, the Plan, and the Option Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice, and fully understands all provisions of this Notice, the
Plan and the Option Agreement. The Grantee hereby agrees that all questions of
interpretation and administration relating to this Notice, the Plan and the
Option Agreement shall be resolved by the Administrator in accordance with
Section 15 of the Option Agreement. The Grantee further agrees to the venue
selection in accordance with Section 16 of the Option Agreement. The Grantee
further agrees to notify the Company upon any change in the residence address
indicated in this Notice.

* * *

 

3



--------------------------------------------------------------------------------

 

NOVELLUS SYSTEMS, INC.

2001 STOCK INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

FOR GRANTEES OUTSIDE THE EUROPEAN UNION

1.    Grant of Option. Novellus Systems, Inc., a California corporation (the
“Company”), hereby grants to the Grantee (the “Grantee”) named in the Notice of
Stock Option Award (the “Notice”), an option (the “Option”) to purchase the
number of Shares of Common Stock subject to the Option (the “Shares”) set forth
in the Notice, at the exercise price per Share set forth in the Notice (the
“Exercise Price”) subject to the terms and provisions of the Notice, this Stock
Option Award Agreement (the “Option Agreement”) and the Company’s 2001 Stock
Incentive Plan, as amended from time to time (the “Plan”), which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Option
Agreement.

For Grantees subject to U.S. federal taxation, and if designated in the Notice
as an Incentive Stock Option, this Option is intended to qualify as an Incentive
Stock Option as defined in Section 422 of the Code. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of Shares
subject to Options designated as Incentive Stock Options which become
exercisable for the first time by the Grantee during any calendar year (under
all plans of the Company or any Parent or Subsidiary of the Company) exceeds
US$100,000, such excess Options, to the extent of the Shares covered thereby in
excess of the foregoing limitation, shall be treated as Nonstatutory Stock
Options. For this purpose, Incentive Stock Options shall be taken into account
in the order in which they were granted, and the Fair Market Value of the Shares
shall be determined as of the date the Option with respect to such Shares is
awarded.

2.    Exercise of Option.

(a)    Right to Exercise. The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement. The Option shall be
subject to the provisions of Section 11 of the Plan relating to the
exercisability or termination of the Option in the event of a Corporate
Transaction or Related Entity Disposition. The Grantee shall be subject to
reasonable limitations on the number of requested exercises during any monthly
or weekly period as determined by the Administrator. In no event shall the
Company issue fractional Shares.

(b)    Vesting. THE SHARES SUBJECT TO THE OPTION SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER). NOTHING IN
THE NOTICE, THIS OPTION AGREEMENT, OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS
SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT
OF THE GRANTEE’S EMPLOYER TO TERMINATE THE GRANTEE’S CONTINUOUS SERVICE, WITH OR
WITHOUT CAUSE, AND WITH



--------------------------------------------------------------------------------

OR WITHOUT NOTICE. UNLESS THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH
THE COMPANY OR A RELATED ENTITY TO THE CONTRARY, THE GRANTEE’S STATUS IS AT
WILL. IN THE EVENT OF THE TERMINATION OF THE GRANTEE’S CONTINUOUS SERVICE WITH
THE COMPANY OR ANY RELATED ENTITY FOR ANY REASON, THE COMPANY AND THE RELATED
ENTITIES SHALL NOT BE LIABLE FOR THE LOSS OF EXISTING OR POTENTIAL PROFIT FROM
THIS OPTION OR ANY OTHER OPTION GRANTED UNDER THE PLAN OR OTHERWISE. THE GRANTEE
SHALL HAVE NO CLAIM TO BE GRANTED ANY OPTION UNDER THE PLAN EXCEPT AS EXPRESSLY
SET FORTH IN THIS OPTION AGREEMENT, AND THERE IS NO OBLIGATION ON THE PART OF
THE COMPANY OR ANY RELATED ENTITY FOR UNIFORMITY OF TREATMENT OF THE GRANTEE
WITH OTHER EMPLOYEES OF THE COMPANY AND ANY RELATED ENTITY OR OTHER GRANTEES
UNDER THE PLAN.

(c)    Post-Termination Exercise Period. The “Post-Termination Exercise Period”
shall be three (3) months except in the event of death, Disability or
Retirement. In such cases, the Post-Termination Exercise Period shall be
extended to twelve (12) months provided in Section 6, Section 7 and Section 8
below.

(d)    Leave of Absence. During any authorized leave of absence, the continued
vesting of the Shares shall be determined in accordance with the Company’s leave
of absence policy, as may be amended from time to time, to the extent permitted
under Applicable Laws.

(e)    Change in Status. In the event of the Grantee’s change in status from
Employee to Consultant or from an Employee whose customary employment is 20
hours or more per week to an Employee whose customary employment is fewer than
20 hours per week, the Option shall continue to vest unless affirmatively
determined otherwise by the Administrator.

(f)    Method of Exercise. The Option shall be exercisable only by delivery of
an Exercise Notice in such form as determined by the Administrator (including an
Exercise Notice in electronic form) which shall state the election to exercise
the Option, the whole number of Shares in respect of which the Option is being
exercised, such other representations and agreements as to the holder’s
investment intent with respect to such Shares and such other provisions as may
be required by the Administrator. The Exercise Notice shall be delivered in
person, by certified mail, or by such other method (including electronic
transmission) as determined from time to time by the Administrator to the
Company accompanied by payment of the Exercise Price. The Option shall be deemed
to be exercised upon receipt by the Company of such notice accompanied by the
Exercise Price, which, to the extent selected, shall be deemed to be satisfied
by use of the broker-dealer sale and remittance procedure to pay the Exercise
Price provided in Section 3(c), below.

(g)    Taxes.

(i)    The Grantee is ultimately liable and responsible for any or all income
tax, social insurance, employment tax, payroll tax, payment on account or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”) in connection with the Option
and, regardless of any action the

 

2



--------------------------------------------------------------------------------

Company, the Grantee’s employer (the “Employer”) or any Related Entity takes
with respect to the Tax-Related Items, the Grantee acknowledges that the
ultimate liability for the Tax-Related Items is and remains the Grantee’s
responsibility and may exceed the amount actually withheld by the Company, the
Employer or any Related Entity. The Grantee further acknowledges that:

(1)     neither the Company, the Employer nor any Related Entity makes any
representation or undertaking regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting, assignment, release or cancellation of the Options, the delivery
of the Shares upon exercise of the Options, the subsequent sale of any Shares
acquired upon exercise and the receipt of any dividends; and

(2)     the Company, the Employer and/or any Related Entity do not commit and
are under no obligation to structure the terms of or any aspect of the Option to
reduce or eliminate the Grantee’s liability for the Tax-Related Items or achieve
any particular tax result.

Further, if the Grantee has become subject to tax in more than one jurisdiction
between the grant date and the date of any relevant taxable event, the Grantee
acknowledges that the Company, the Employer (or former employer, as applicable)
and/or any Related Entity may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

(ii)     Payment of Withholding Taxes. Prior to any relevant taxable or tax
withholding event, as applicable, in connection with the Option (e.g., exercise)
that the Company determines may result in any withholding obligation for the
Tax-Related Items, the Grantee must adequately arrange for the satisfaction of
all Tax-Related Items in a manner acceptable to the Administrator. In this
regard, the Grantee authorizes the Company, the Employer and/or any Related
Entity, or their respective agents, upon the exercise of its sole discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following:

(1)     withholding from any wages or other cash compensation paid to the
Grantee by the Company, the Employer and/or any Related Entity;

(2)     withholding from proceeds of the sale of Shares acquired upon exercise
of the Option, either through a voluntary sale or through a mandatory sale
arranged by the Company (on the Grantee’s behalf pursuant to this
authorization); and/or

(3)     withholding in Shares to be issued upon exercise of the Option. In this
regard, the Grantee acknowledges that the withheld Shares may not be sufficient
to satisfy all Tax-Related Items. Accordingly, the Grantee agrees to pay to the
Company, the Employer or any Related Entity as soon as practicable, including
through additional payroll withholding, any amount of the Tax-Related Items that
is not satisfied by the withholding of Shares. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Grantee is
deemed to have been issued the full number of Shares subject to the exercised
Options, notwithstanding that a number of the Shares are held back solely for
the purpose of paying the Tax-Related Items due as a result of any aspect of the
Grantee’s

 

3



--------------------------------------------------------------------------------

participation in the Plan.

Where necessary to avoid negative accounting treatment, the Company shall
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates.

No Shares will be delivered to the Grantee or other person pursuant to the
exercise of the Option until the Grantee or other person has made arrangements
acceptable to the Administrator for the satisfaction of applicable Tax-Related
Items withholding obligations.

3.     Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Grantee; provided,
however, that such exercise method does not then violate any Applicable Law:

(a)     cash;

(b)     check; or

(c)     payment through a broker-dealer sale and remittance procedure pursuant
to which the Grantee (i) shall provide written instructions to a
Company-designated brokerage firm to effect the immediate sale of some or all of
the purchased Shares and remit to the Company sufficient funds to cover the
aggregate exercise price payable for the purchased Shares and (ii) shall provide
written directives to the Company to deliver the purchased Shares directly to
such brokerage firm in order to complete the sale transaction.

4.     Restrictions on Exercise. The Option may not be exercised if the issuance
of the Shares subject to the Option upon such exercise would constitute a
violation of any Applicable Laws.

5.     Termination of Continuous Service. In the event the Grantee’s Continuous
Service terminates, the Grantee may, but only during the Post-Termination
Exercise Period, exercise the portion of the Option that was vested at the date
of such termination (the “Termination Date”). In no event shall the Option be
exercised later than the Expiration Date set forth in the Notice. Except as
provided in Sections 6 and 7 below, to the extent that the Option was unvested
on the Termination Date, or if the Grantee does not exercise the vested portion
of the Option within the Post-Termination Exercise Period, the Option shall
terminate.

6.     Disability of Grantee. In the event the Grantee’s Continuous Service
terminates as a result of his or her Disability, the Grantee may, but only
within twelve (12) months from the Termination Date (and in no event later than
the Expiration Date), exercise the portion of the Option that was vested on the
Termination Date; provided, however, that if such Disability is not a
“disability” as such term is defined in Section 22(e)(3) of the Code and the
Option is an Incentive Stock Option, such Incentive Stock Option shall cease to
be treated as an Incentive Stock Option and shall be treated as a Nonstatutory
Stock Option on the day three (3) months and one (1) day following the
Termination Date. To the extent that the Option was unvested on the Termination
Date, or if the Grantee does not exercise the vested portion of the Option
within the time specified herein, the Option shall terminate. Section 22(e)(3)
of the Code provides that an individual is permanently and totally disabled if
he or she is unable to engage in any

 

4



--------------------------------------------------------------------------------

substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
(12) months.

7.     Death of Grantee. In the event of the termination of the Grantee’s
Continuous Service as a result of his or her death, or in the event of the
Grantee’s death during the Post-Termination Exercise Period or during the
twelve (12) month period following the Grantee’s termination of Continuous
Service as a result of his or her Disability, the person who acquired the right
to exercise the Option pursuant to Section 9 may exercise the portion of the
Option that was vested at the date of termination within twelve (12) months from
the date of death (but in no event later than the Expiration Date). To the
extent that the Option was unvested on the date of death, or if the vested
portion of the Option is not exercised within the time specified herein, the
Option shall terminate.

8.     Retirement of Grantee. In the event the Grantee’s Continuous Service
terminates as a result of his or her Retirement (as defined in the Notice), the
Grantee may, but only within thirty-six (36) months from the Termination Date
(and in no event later than the Expiration Date), exercise the portion of the
Option that was vested on the Termination Date. To the extent that the Option
was unvested on the Termination Date, or if the Grantee does not exercise the
vested portion of the Option within the time specified herein, the Option shall
terminate.

9.     Transferability of Option. The Option may not be transferred in any
manner other than by will or by the laws of descent and distribution and may be
exercised during the lifetime of the Grantee only by the Grantee. Following the
death of the Grantee, the Option, to the extent provided in Section 7, may be
exercised by the Grantee’s legal representative or by any person empowered to do
so under the deceased Grantee’s will or under the then applicable laws of
descent and distribution. The terms of the Option shall be binding upon the
executors, administrators, heirs, successors and transferees of the Grantee.

10.     Term of Option. The Option must be exercised no later than the
Expiration Date set forth in the Notice or such earlier date as otherwise
provided herein. After the Expiration Date or such earlier date, the Option
shall be of no further force or effect and may not be exercised.

11.     Nature of Grant. In accepting the Option, the Grantee acknowledges that:

(a)     the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time;

(b)     the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted repeatedly in the past;

(c)     all decisions with respect to future grants of options, if any, will be
at the sole discretion of the Company;

(d)     the Grantee is voluntarily participating in the Plan;

 

5



--------------------------------------------------------------------------------

 

(e)     the Option and any Shares acquired under the Plan are extraordinary
items that do not constitute compensation of any kind for services of any kind
rendered to the Company, the Employer or any Related Entity, and which are
outside the scope of the Grantee’s employment contract, if any;

(f)     the Option and any Shares acquired under the Plan are not intended to
replace any pension rights or compensation;

(g)     the Option and any Shares acquired under the Plan are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculating any severance, resignation, termination, redundancy, dismissal,
end of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Related Entity;

(h)     the grant of the Option and the Grantee’s participation in the Plan will
not be interpreted to form an employment contract or relationship with the
Company or any Related Entity;

(i)     the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

(j)     if the underlying Shares do not increase in value, the Option will have
no value;

(k)     if the Grantee exercises the Option and acquires Shares, the value of
such Shares may increase or decrease in value, even below the Exercise Price;

(l)     no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from termination of the Grantee’s Continuous
Service by the Company, the Employer or any Related Entity (for any reason
whatsoever and whether or not in breach of local labor laws) and in
consideration of the grant of the Option to which the Grantee is otherwise not
entitled, the Grantee irrevocably agrees never to institute any claim against
the Company, the Employer or any Related Entity, waive his or her ability, if
any, to bring any such claim, and release the Company, the Employer and any
Related Entity from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, the Grantee shall be deemed irrevocably to have agreed not to pursue
such claim and agree to execute any and all documents necessary to request
dismissal or withdrawal of such claims; and

(m)     in the event of termination of the Grantee’s Continuous Service (whether
or not in breach of local labor laws), the Grantee’s right to vest in the Option
under the Plan, if any, will terminate effective as of the date that the Grantee
is no longer actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); the Administrator shall
have the exclusive discretion to determine when the Grantee is no longer
providing Continuous Service for purposes of the Option.

 

6



--------------------------------------------------------------------------------

 

12.     No Advice Regarding Grant. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying Shares. The Grantee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan. THE GRANTEE SHOULD
CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.

13.     Entire Agreement: Governing Law. The Notice, the Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan and this Option Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
The Notice, the Plan and this Option Agreement are to be construed in accordance
with and governed by the internal laws of the State of California without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties. Should any provision of the Notice, the Plan
or this Option Agreement be determined to be illegal or unenforceable, such
provision shall be enforced to the fullest extent allowed by law and the other
provisions shall nevertheless remain effective and shall remain enforceable.

14.     Headings. The captions used in the Notice and this Option Agreement are
inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation.

15.     Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Option
Agreement shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.

16.     Venue and Jurisdiction. The Company, the Grantee, and the Grantee’s
assignees pursuant to Section 9 (the “parties”) agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan or this Option
Agreement shall be brought in the United States District Court for the Northern
District of California (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a California state court in the County of Santa
Clara) and that the parties shall submit to the jurisdiction of such court. The
parties irrevocably waive, to the fullest extent permitted by law, any objection
the party may have to the laying of venue for any such suit, action or
proceeding brought in such court. If any one or more provisions of this
Section 16 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

17.     Data Privacy. The Grantee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Grantee’s personal data as described in this Option Agreement and any other
Option grant materials by and among, as

 

7



--------------------------------------------------------------------------------

applicable, the Employer, the Company, and any Related Entity for the exclusive
purpose of implementing, administering and managing the Grantee’s participation
in the Plan. The Grantee understands that the Company or any Related Entity may
hold certain personal information about the Grantee, including, but not limited
to, the Grantee’s name, home address and telephone number, date of birth, social
security/insurance number or other identification number, salary, nationality,
job title, any shares of stock or directorships held in the Company or any
Related Entity, details of all Awards or any other entitlement to shares
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s
favor, for the purpose of implementing, administering and managing the Plan
(“Data”).

The Grantee understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the United States, or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than the Grantee’s country. The Grantee understands that
the Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s stock administration
representative. The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker, escrow agent or other third party which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan, including any requisite transfer of Data to a broker, escrow agent or
other third party with whom any Shares acquired under the Plan may be deposited.
The Grantee understands that Data will be held pursuant to this Section 17 only
as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that the Grantee may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Grantee’s stock administration representative. The Grantee understands that
refusal or withdrawal of consent may affect the Grantee’s ability to participate
in the Plan. For more information on the consequences of the Grantee’s refusal
to consent or withdrawal of consent, the Grantee understands that the Grantee
may contact the Grantee’s stock administration representative.

18.     Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

19.     Language. If the Grantee has received the Option Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

20.     Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The

 

8



--------------------------------------------------------------------------------

Grantee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

21.     Appendix. Notwithstanding any provisions in this Option Agreement, the
Option shall be subject to any special terms and conditions set forth in any
Appendix to the Option Agreement for the Grantee’s country. Moreover, if the
Grantee relocates to one of the countries included in the Appendix, the special
terms and conditions for such country will apply to the Grantee, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of the Option
Agreement.

22.     Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Grantee’s participation in the Plan, on the
Option and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Grantee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.

 

9